* Case 1:17-cv-07558-CBA-LB Document 48-1 Filed 11/11/19 Page 1 of 9 PagelD #: 481

EMPLOYMENT SEPARATION AGREEMENT AND RELEASES

Upon your acceptance of the terms and conditions set forth in this Employment Separation
Agreement and Releases ("Separation Agreement"), Turing Pharmaceuticals, LLC (“Turing") will
provide you with a Separation Payment.

WHEREAS, you and Turing have mutually agreed that your employment
relationship was severed; and

WHEREAS, the parties wish to set forth their understanding regarding matters in
connection with the separation of your employment; and

WHEREAS, you freely and voluntarily enter into this Separation Agreement in
exchange for the promises contained herein; and

WHEREAS, the terms and conditions of this Separation Agreement, including the
general release and waivers incorporated herein, have been explained to you by your counsel, as
you deemed necessary, and you have had a reasonable amount of time to consult with your counsel,

NOW, THEREFORE, for good and valuable consideration, Turing and Edward
Painter (“You” or “ Your”) agree as follows:

1. Consideration:

Within twenty days following the execution of this Agreement, Turing agrees to pay You
the gross amount of One Hundred Thousand Dollars and zero Cents ($100,000.00), less
applicable withholdings and deductions (the “Separation Payment’) provided that there is
no revocation of the Separation Agreement.

2; Non-Hire:
You forever waives and relinquishes all rights to assert any claim for recall, reemployment,
tenure, seniority or any privileges with Turing and covenant not to apply or reapply for
employment with it.

3. Miscellaneous:
(a) You agree to cooperate with Turing, and to provide all information and sign any

corporate records and instruments that Turing may hereafter reasonably request
with respect to any matter involving your present or former relationship with

$1015655-9/25/17
* Case 1:17-cv-07558-CBA-LB Document 48-1 Filed 11/11/19 Page 2 of 9 PagelD #: 482

(b)

(c)

(d)

(f)

Turing, the work you have performed with present or former employees or clients
of Turing.

You’ understand and agree that as a condition of the receipt by you of the
consideration described in this Separation Agreement, the terms, contents,
conditions and execution of this Separation Agreement, and the circumstances and
facts underlying this Separation Agreement, shall be kept confidential by you,
except that you may disclose the terms and conditions of this Separation
Agreement, and any underlying agreement, (i) to your immediate family, attorney
or tax advisers provided they also keep this Separation Agreement and its terms and
conditions confidential; (ii) in order to enforce its terms and conditions; or (iii) as
otherwise required by law.

If any part or any provision of this Separation Agreement is determined to be invalid
or unenforceable under applicable law by a court of competent jurisdiction, that part
shall be ineffective to the extent of such invalidity or unenforceability only, without
in any way affecting the remaining parts of said provision or the remaining
provisions of this Separation Agreement.

You agree that any waiver on the part of Turing as to compliance with any of the
terms and conditions of this Separation Agreement shall not operate as a waiver of,
or estoppel with respect to, any prior, subsequent or other failure by you to perform
your obligations under this Separation Agreement. This Separation Agreement
may not be modified, altered or changed except upon express written consent of
both parties wherein specific reference is made to this Separation Agreement.

You acknowledge that this is our entire agreement concerning the subject matter
addressed herein and fully supersedes any prior agreements or understandings
regarding such matters between the parties. You acknowledge that there are no
representations by Turing, oral or written, not set forth in this Separation Agreement
upon which you relied in signing this Separation Agreement. You further
acknowledge that the headings in this Separation Agreement are for convenience
only and have no bearing on the meaning of this Separation Agreement.

You understand and agree that you would not receive the payment specified in
Section | above, except for your execution of this Separation Agreement and the
fulfillment of the promises contained herein. You further acknowledge, understand
and agree that except for the payments described in Section | above, you are not
eligible to receive and will not receive any other separation or severance
compensation or benefits from Turing in connection with your employment, the
termination of your employment or executing this Separation Agreement.
Case 1:17-cv-07558-CBA-LB Document 48-1 Filed 11/11/19 Page 3 of 9 PagelD #: 483

4, Release:

(a)

In consideration for the above, you agree to forever release, acquit and discharge
Turing and all its subsidiaries, affiliates, divisions and its and their present and past
employees, officers, directors and shareholders and its and their predecessors,
successors and assigns (collectively “Releasees”) from and against all claims,
actions and causes of action (collectively the "claims"), of every kind, nature and
description, which exist as of the date you sign this Separation Agreement, arising
out of or related to your employment and the termination thereof, all claims arising
under all federal, state and local discrimination statutes, including but not limited
to:

(1) Title VII of the Civil Rights Act of 1964, as amended; the Reconstruction
Era Civil Rights Act (also known as the Civil Rights Act of 1866), as amended; the
Civil Rights Act of 1991, as amended; the Americans with Disabilities Act of 1990,
as amended; the ADA Amendments Act of 2008; the Family and Medical Leave
Act of 1993; the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”); the Fair Labor Standards Act of 1938, as amended; the Equal Pay Act;
the Immigration Reform and Control Act; the Genetic Information
Nondiscrimination Act; the Occupational Safety and Health Act; the Worker
Adjustment Retraining and Notification Act; the Uniform Services Employment
and Reemployment Rights Act of 1994, as amended; the False Claims Act; and the
Employee Retirement Income Security Act of 1974, as amended (excluding claims
for accrued vested benefits under any employee benefit or pension plan of Turing,
if any, in accordance with the terms and conditions of such plan and applicable
law);

(2) the constitution and laws of the State of New York and the City of New
York concerning wages, employment, the terms and conditions of employment, and
the termination of employment including, without limitation: the New York State
Human Rights Law; the New York Executive Law; the New York Civil Rights
Law; the New York City Human Rights Law; the New York City Administrative
Code; the New York Minimum Wage Act; the New York State Worker Adjustment
and Retraining Notification Act; the New York Labor Law; and including, without
limitation, the New York laws relating to: equal pay, wage payment, maximum
hours and overtime, meal and rest periods, public holidays, wage deductions,
prevailing wages, medical examinations, lie detector tests, fingerprinting, military
leave, disaster service volunteer leave, jury duty, time off to vote, whistleblower
protection, labor relations, display of the American flag, criminal background
checks, genetic disorders, apprenticeship programs, disability discrimination,
reasonable accommodation for disabilities, political activities, recreational
activities, legal use of consumable products outside working hours, confidentiality
of AIDS test results, breastfeeding rights, leave for adoptive parents, leave for bone

>

2
Case 1:17-cv-07558-CBA-LB Document 48-1 Filed 11/11/19 Page 4 of 9 PagelD #: 484

marrow donors, discrimination in public works contracts, discrimination in defense
contracts; and/or any other law, rule, regulation, order, executive order or ordinance
pertaining to wages, employment, the terms and conditions of employment, and/or
the termination of employment; and/or any other law, rule, regulation, order,
executive order or ordinance pertaining to wages, employment, the terms and
conditions of employment, and/or the termination of employment;

(3) your employment with Turing, the terms and conditions of such
employment, the termination of such employment and/or any of the events relating
directly or indirectly to or surrounding the termination of that employment
including, without limitation, wrongful discharge, constructive discharge, breach of
contract (whether express or implied), breach of the covenant of good faith and fair
dealing, breach of promise, detrimental reliance, promissory estoppel, equitable
estoppel, unjust enrichment, quantum merit, violation of public policy, tortious
conduct, defamation, libel, slander, false light, interference with contract or a
prospective economic advantage, fraud, fraud in the inducement, misrepresentation,
invasion of privacy, assault, battery, personal injury, harassment, hostile work
environment, failure to promote, violation of federal, state, or local whistleblower
or anti-retaliation personnel laws, infliction of emotional distress (negligent and
intentional), compensatory damages, economic damages, and punitive damages;
and

(4) claims for attorneys’ fees, costs, disbursements, and the like, which you ever
had, now have, or hereafter can, shall or may have against Turing for, upon, or by
reason of any act, omission, transaction or occurrence up to and including the date
of this Separation Agreement.

5. Your Waiver:

(a)

(b)

You agree, to the extent permitted by law, that you will not bring or join any lawsuit
or proceeding in any court against Turing relating to your employment, the terms
and conditions of employment, the termination of employment or any claim or
potential claim waived by this Separation Agreement. You acknowledge that all
such claims or causes of action brought in any such lawsuit or proceeding are
released and waived pursuant to this Separation Agreement. Except as prohibited
by law, in the event that any such claim is filed, it shall be dismissed with prejudice
upon presentation of this Separation Agreement and you shall reimburse Turing for
the costs, including attorneys’ fees and costs, of defending any such action.

By virtue of the foregoing, you agree that you have waived any damages and other
relief available (including, without limitation, money damages and equitable relief)
under the claims waived in this Separation Agreement. Therefore, you agree not to
accept any award or compensation from any source or proceeding (including, but

4
Case 1:17-cv-07558-CBA-LB Document 48-1 Filed 11/11/19 Page 5 of 9 PagelD #: 485

(c)

not limited to, any proceeding brought by any other person or by any government
agency) with respect to any claim or right waived in this Separation Agreement.
Notwithstanding the foregoing, you are not waiving any right to file a charge with
any administrative agency that is specifically provided by, and may not be waived
under law, but you agree that you will not be entitled to any benefit arising from
any claim or proceeding involving any matter within the scope of any claim or
charge that is filed or initiated by you or on your behalf by any such agency or other
governmental entity.

You, to the extent permitted by law, agree not to provide information, advice or
counsel to, or otherwise cooperate with or assist in any manner, any entity or person,
including, without limitation, any employee or former employee of Turing,
asserting or seeking to assert any cause of action, charge or any claim whatsoever
against Turing, unless compelled to do so by force of law or subpoena. You further
agree, to the extent permitted by law, that in connection with any action at law,
proceeding in equity, or in any administrative proceeding commenced by any
person or entity against Turing, you will not participate as a witness or attempt to
offer any evidence against Turing, concerning any act or omission by Turing, unless
compelled to do so by force of law or subpoena.

6. Exclusions from Release and Waiver:

(a)

(b)

Nothing in this Separation Agreement, including Sections 4 and 5 are intended to,
and shall not affect your right to file a lawsuit, complaint or charge that challenges
the validity of this Separation Agreement under the Older Workers Benefit
Protection Act, 29 U.S.C. § 626(f) (“(OWBPA”), with respect to claims under the
ADEA. This section is not intended to and shall not limit the right of a court to
determine, in its discretion, that Turing is entitled to restitution, recoupment or
setoff of any monies paid should the release of ADEA claims in this Separation
Agreement be found to be invalid. Neither does this section affect Turing’s right
to recover attorneys’ fees or costs to the extent authorized under federal law.

Notwithstanding the provisions set forth in Sections 4 and 5, you are not waiving
any rights you may have to (1) exercise your rights under Section 601-608 of
ERISA as amended, popularly known as COBRA; (2) exercise your rights, if any,
for accrued vested benefits under any employee benefit plan, such as Turing’s
401(k) plan, in accordance with the terms and conditions of such plan(s) and
applicable law; (3) benefits and/or the right to seek benefits under applicable
workers’ compensation and/or unemployment compensation statutes; (4) any rights
you may have to any bounty that may be recoverable as a result of participating in
the Securities and Exchange Commission (“SEC”) Whistleblower Program; (5)
pursue claims which by law cannot be waived by signing this Agreement; (6)
enforce this Agreement; (6) compensation and benefits arising from your service

5
Case 1:17-cv-07558-CBA-LB Document 48-1 Filed 11/11/19 Page 6 of 9 PagelD #: 486

(c)

(d)

hs
(a)

on the board of directors of Turing Pharmaceuticals AG; and/or (7) challenge the
validity of this Agreement.

Notwithstanding the provisions set forth in Sections 4 and 5, nothing in this
Agreement shall preclude you (or your attorney) from communicating directly with,
making protected disclosures to or responding to an inquiry from any administrative
or regulatory (including self-regulatory) agency or authority, including, but not
limited to, the SEC, the Financial Industry Regulatory Authority (“FINRA”), the
Commodity Futures Trading Commission (“CFTC”), the Consumer Financial
Protection Bureau (“CFPB”), the U.S. Department of Justice (“DOJ”), the U.S.
Congress, any agency Inspector General, the Equal Employment Opportunity
Commission (“EEOC”) and/or the NLRB, or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation.

To the extent any lawsuits, arbitrations, claims, charges, or complaints are filed
against the Releasees in any administrative, judicial, arbitral, or other forum, or with
any international, federal, state, or local agency by a third party or otherwise, you
expressly waive any claim to any form of monetary or other damages, or any other
form of recovery or relief in connection with any such proceeding, provided that
nothing herein limits or restricts your ability to receive a payment pursuant to
CFTC, SEC, IRS or other whistleblower incentive award programs administered by
such agencies if applicable. Further, if a lawful subpoena to testify before any entity
is issued to you, you will immediately notify Turing and provide it with a copy of
the subpoena. Nothing in this Separation Agreement prohibits you from providing
truthful testimony or information to any government agency if so required by law.

Representations and Covenants.

No Pending Action.

You represent that you have not commenced any legal, equitable or administrative
proceeding against any of the Releasees,

(b)

Nullification of Release.

You agree that in the event that you successfully nullify the release of claims in, you will
be required to return the Separation Payment.

8.

Release of Legal Claims by Turing Pharmaceuticals, LLC.

In consideration of their mutual promises in this Agreement, Truing agrees to
unconditionally release and forever discharge You from any and all causes of action, suits,

6
Case 1:17-cv-07558-CBA-LB Document 48-1 Filed 11/11/19 Page 7 of 9 PagelD #: 487

damages, claims, judgments, interest, attorney fees, costs and expenses whatsoever, those
relating to, or in connection with Your employment by Turing up to and including the date
of execution hereof.

9, Receipt of Wages:

You affirm that you have reported all hours worked as of the date of this Agreement and
have received all leave (paid or unpaid), compensation, wages, bonuses, commissions,
and/or benefits to which you may be entitled, and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions and/or benefits are due to you, except as
provided in this Agreement.

10. No Admission of Liability:

Turing has entered into the Separation Agreement solely for the purpose of avoiding the
burdens and expense of further legal proceedings, and the making of the Agreement is not
intended to be, and shall not be construed as, an admission that Turing or any other
Releasee violated any federal, state or local law (statutory or decisional), ordinance or
regulation or committed any wrong whatsoever against you.

11. Mutual Non-Disparagement:

You agree not to make, authorize, or direct others to make disparaging remarks, written or verbal,
intended to adversely affect or having a foreseeable result of adversely affecting Releasces!
businesses or the good name or reputation of any of the Releasees. Turing Pharmaceuticals, LLC
agrees that it shall not authorize any member of its Board of Directors or any of its officers or
directors to make negative or disparaging statements concerning, or take any action that
derogates your reputation. Nothing in this paragraph shall prevent any communications without
notice to the other party in response or disclosure compelled by legal process or required by
applicable law.

12. Governing Law:

Unless federal law applies, this Separation Agreement shall be governed and conformed in
accordance with the laws of the State of New York without regard to its conflict of laws
provisions. The invalidity or unenforceability of any provision of this Separation
Agreement shall in no way affect the validity or enforceability of any other provision; the
invalid or unenforceable provision shall be stricken, without assessing damages or

7
Case 1:17-cv-07558-CBA-LB Document 48-1 Filed 11/11/19 Page 8 of 9 PagelD #: 488

imposing penalties to either party arising out of said provisions, by any court of competent
jurisdiction.

 

13. Effective Date of Separation Agreement:
(a) You hereby acknowledge and represent that you have been given a period of at least

twenty one (21) days to consider the terms of this Separation Agreement; that the
terms of this Separation Agreement are clear and understandable to you; that Turing
has advised you in writing to consult with an attorney prior to executing this
Separation Agreement; and that you have received valuable and good consideration
to which you are otherwise not entitled in exchange for execution of this Separation
Agreement.

(b) You hereby acknowledge that you may revoke this Separation Agreement within
seven (7) days of signing the Separation Agreement (referred to herein as the
“Revocation Period”) and that this Separation Agreement shall not become
enforceable until the day after the seven-day Revocation Period has expired,
provided you have signed the Separation Agreement and have not exercised the
right to revoke (referred to herein as the "Effective Date" of this Separation
Agreement). In the event you choose to exercise the option to revoke this
Separation Agreement, you shall notify Turing in writing addressed to the
company's designated agent for this purpose, Scott L. Vernick, Esquire,
svernicki@foxrothschild.com, Fox Rothschild LLP, 2000 Market Street, 20" Floor,
Philadelphia, PA 19103-3222 no later than 5:00 p.m. EDT or EST of the last day
of the Revocation Period. If the last day of the Revocation Period is a Saturday,
Sunday or federal holiday, then the Revocation Period shall not expire until the next
following day which is not a Saturday, Sunday or such legal holiday, You expressly
understand and agree that if you do not sign this Separation Agreement, or if it is
revoked within the Revocation Period, the Separation Agreement will not be
effective or enforceable, and you will not be entitled to any of the benefits or
consideration provided for in this Agreement,

 

YOU HAVE BEEN ADVISED THAT YOU HAVE AT LEAST TWENTY ONE (1) DAYS
TO CONSIDER THIS SEPARATION AGREEMENT AND RELEASE AND HAVE BEEN
ADVISED IN) WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTION OF THIS SEPARATION AGREEMENT.

TO FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY
THE SEPARATION PAYMENT SET FORTH ABOVE, YOU FREELY AND
KNOWINGLY, WITHOUT COERCION OR DURESS, AND AFTER DUE
CONSIDERATION, ENTER INTO THIS EMPLOYMENT SEPARATION

8
Case 1:17-cv-07558-CBA-LB Document 48-1 Filed 11/11/19 Page 9 of 9 PagelD #: 489

AGREEMENT AND RELEASES, INTENDING TO WAIVE, SETTLE AND RELEASE
ALL CLAIMS YOU HAVE OR MIGHT HAVE AGAINST TURING,

YOU ACKNOWLEDGE THAT YOU HAVE READ THIS SEPARATION AGREEMENT
AND RELEASE, FULLY UNDERSTAND IT AND ARE VOLUNTARILY ENTERING

INTO IT,

Turing Pharmaceuticals, [L,LC Representative

PECEL Ate dAd/

 

 

    

 

 

(Print):
Turing Pharmaceuticals, LLC Representative FELD
Signature: St go
Accepted and Agreed to on this on this date os 4. ) Ss
scepted and Agreed to on this on this date: "FSF ZL oe &
8 ce i i oo <f
Edward Painter
Lefyof/?
Date -
